Russell, Chief Justice.
1. This court will never pass upon the constitutionality of an act of the General Assembly unless it clearly appears in the record that the point was directly and properly made in the court below and distinctly passed on by the trial judge. Brown v. State, 114 Ga. 60(2) (39 S. E. 73).
2. The question whether an act of the General Assembly is constitutional or unconstitutional must be determined by an examination of the record; and the pleadings must disclose that the point, if raised in the trial court, was presented in the manner prescribed by law. The fact that the plaintiff “insisted before the trial court and urged him to hold that said act of August 15, 1929, referred to in defendant’s demurrer,” and thereafter contended in his argument, that the act in question violated certain provisions of the constitution, and counsel specifically stated the article, section, and paragraph of the constitution and the provisions of each, followed by the oral argument of counsel to support his proposition, does not suffice to present a constitutional question in the manner prescribed by law. The bill of exceptions and the record will accordingly be

Transmitted to the Court of Appeals.


All the Justices concur, except Atlvmson, J., absent because of illness.